Citation Nr: 1757037	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  13-33 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher disability rating for posttraumatic stress disorder (PTSD) rated as 30 percent disabling prior to May 11, 2017.

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) for the time period prior to May 11, 2017.


REPRESENTATION

Appellant represented by:	Christie Bhageloe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel 


INTRODUCTION

The Veteran served in the Marine Corps on active duty from February 1970 to July 1972, with service as an artilleryman in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).

In May 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record.

In the May 2017 Board hearing, the undersigned Veterans Law Judge determined that the issue of entitlement to TDIU had been raised by the record as part of the claim for an increased rating for PTSD. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for TDIU due to service-connected disability is part and parcel of an increased rating claim when such a claim is raised by the record).

On October 20, 2017, the AOJ issued a rating decision awarding a 100 percent disability rating for PTSD effective May 11, 2017. As the maximum schedular rating for PTSD, including TDIU, was not been assigned for the entire appeal period, the claims remain on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran filed his current claim for an increased rating for PTSD in May 2011. He has claimed entitlement to a higher rating for PTSD for the entire appeal period, to include being unable to obtain and maintain substantially employment due to PTSD for the entire appeal period. See VA Form 8940 (Veteran's Application for Increased Compensation Based on Unemployability) received May 2011 (alleging unemployability due, in part, to PTSD since August 2007).

As indicated above, the AOJ issued a rating decision dated October 20, 2007 which awarded a 100 percent rating for PTSD effective May 11, 2017. At that time, the AOJ declared that the TDIU issue was moot. However, as a 100 percent schedular rating has not been assigned for the entire appeal period, the TDIU issue remains on appeal. AB, 6 Vet. App. at 38 (1993); Rice, 22 Vet. App. 447 (2009). In light of new evidence submitted after the Veteran's representative waived AOJ consideration of new evidence and the need for AOJ consideration of a TDIU rating for the entire appeal period, the Board remands this appeal for AOJ consideration of these issues in the first instance. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder records of the Veteran's VA treatment since November 2017.

2. Readjudicate the issues of entitlement to a higher disability rating for PTSD rated as 30 percent disabling prior to May 11, 2017 and entitlement to TDIU for the time period prior to May 11, 2017. If the benefits sought on appeal are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

